Case 20-41308            Doc 272 Filed 04/09/20 Entered 04/09/20 23:40:34                              Imaged
                               Certificate of Notice Pg 1 of 13


                               UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

    In re:                                               )    Chapter 11
                                                         )
    FORESIGHT ENERGY LP, et al.,                         )    Case No. 20-41308-659
                                                         )
                            Debtors.                     )    Jointly Administered
                                                         )
                                                         )    Related Docket No.: 20

              FINAL ORDER AUTHORIZING RETENTION AND APPOINTMENT OF
                 PRIME CLERK LLC AS CLAIMS AND NOTICING AGENT AND
             ADMINISTRATIVE ADVISOR EFFECTIVE AS OF THE PETITION DATE

                   Upon the application (the “Application”)1 of the above-captioned debtors and

debtors in possession (collectively, the “Debtors”) requesting entry of an order (this “Order”) for

retention and appointment of Prime Clerk LLC (“Prime Clerk”) as Claims and Noticing Agent
and Administrative Advisor pursuant to 28 U.S.C. § 156(c), sections 105(a) and 327(a) of the
Bankruptcy Code, Bankruptcy Rules 2002(f), 2014(a), and 2016, and Local Bankruptcy Rule

2014(A); and the Court having jurisdiction to consider the Application and relief requested

therein pursuant to 28 U.S.C. §§ 157 and 1334 and Rule 81-9.01(B)(1) of the Local Rules of the
United States District Court for the Eastern District of Missouri; and consideration of the

Application and the relief requested therein being a core proceeding in accordance with 28 U.S.C.
§ 157(b)(2); and venue being proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409; and

due and proper notice of the Application being adequate and appropriate under the particular

circumstances; and a hearing having been held to consider the relief requested in the Application;
and upon the First Day Declaration and the Steele Declaration submitted in support of the

Application; and the Debtors having estimated that there are thousands of creditors and parties
in interest in these chapter 11 cases, many of which are expected to file proofs of claim; and it

appearing that the receiving, docketing and maintaining of proofs of claim would be unduly time

consuming and burdensome for the Clerk; and the Court being authorized under 28 U.S.C.

1
      Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Application.
Case 20-41308          Doc 272 Filed 04/09/20 Entered 04/09/20 23:40:34                   Imaged
                             Certificate of Notice Pg 2 of 13



§ 156(c) to utilize, at the Debtors’ expense, outside agents and facilities to provide notices to

parties in title 11 cases and to receive, docket, maintain, photocopy and transmit proofs of claim;
and the Court being satisfied that Prime Clerk has the capability and experience to provide such

services and that Prime Clerk does not hold an interest adverse to the Debtors or the estates
respecting the matters upon which it is to be engaged; and good and sufficient notice of the

Application having been given under the circumstances and no other or further notice being

required; and it appearing that the employment of Prime Clerk is in the best interests of the
Debtors, their estates and creditors; and sufficient cause appearing therefor,

               IT IS HEREBY ORDERED THAT:

               1.       Notwithstanding the terms set forth in the Application and in the

Engagement Agreement, the Application is GRANTED on a final basis solely as set forth in this

order, and the Debtors are authorized to retain Prime Clerk as Claims and Noticing Agent and

Administrative Advisor effective as of the Petition Date under the terms of the Engagement

Agreement only to the extent that the terms of the Engagement Agreement do not conflict with the

terms of this Order.

               2.       Prime Clerk is authorized and directed to perform notice and claims

processing services as set forth below and in this Order and any non-conflicting provisions of the

Application. Under the Engagement Agreement, Prime Clerk will perform the following services

as the Claims and Noticing Agent pursuant to 28 U.S.C. § 156(c):

               (a)      assist the Debtors with the preparation and distribution of all required
                        notices and documents in accordance with the Bankruptcy Code and the
                        Bankruptcy Rules in the form and manner directed by the Debtors and/or
                        the Court, including: (i) notice of any claims bar date, (ii) notice of any
                        proposed sale of the Debtor’s assets, (iii) notices of objections to claims and
                        objections to transfers of claims, (iv) notices of any hearings on a disclosure
                        statement and confirmation of any plan or plans of reorganization, including
                        under Bankruptcy Rule 3017(d), (v) notice of the effective date of any plan,
                        and (vi) all other notices, orders, pleadings, publications and other
                        documents as the Debtors, the Court, or the Clerk may deem necessary or

                                                  2
Case 20-41308    Doc 272 Filed 04/09/20 Entered 04/09/20 23:40:34                     Imaged
                       Certificate of Notice Pg 3 of 13


                  appropriate for an orderly administration of these chapter 11 cases;

           (b)    maintain a copy of the Debtors’ schedules of assets and liabilities and
                  statements of financial affairs (collectively, the “Schedules”), listing the
                  Debtors’ known creditors and the amounts owed thereto;

           (c)    maintain (i) a list of all potential creditors, equity holders and other parties-
                  in-interest and (ii) a “core” mailing list consisting of all parties described in
                  Bankruptcy Rule 2002(i), (j) and (k) and those parties that have filed a
                  notice of appearance pursuant to Bankruptcy Rule 9010; update and make
                  said lists available to the Clerk and upon request by a party in interest;

           (d)    furnish a notice to all potential creditors of the last date for filing proofs of
                  claim and a customized form for filing a proof of claim, after such notice
                  and form are approved by the Clerk and the Court, and notify said potential
                  creditors of the existence, amount and classification of their respective
                  claims as set forth in the Schedules, which may be affected by inclusion of
                  such information (or the lack thereof, in cases where the Schedules indicate
                  no debt due to the subject party) on a customized proof of claim form
                  provided to potential creditors;

           (e)    maintain a post office box or address for receiving claims and returned mail,
                  and process all mail received;

           (f)    for all notices, motions, orders or other pleadings or documents served,
                  prepare and file or cause to be filed with the Clerk a certificate of service
                  within 24 hours of service which includes (i) the docket number(s) and
                  title(s) of the pleading(s) served, (ii) a list of persons to whom it was mailed
                  (in alphabetical order) with their addresses, (iii) the manner of service, and
                  (iv) the date served;

           (g)    maintain a duplicate claims register on behalf of each Debtor (collectively,
                  the “Claims Register”); and specify in the Claims Register the following
                  information for each claim docketed: (i) the claim number assigned by the
                  Court in the official claims register, (ii) the date received, (iii) the name and
                  address of the claimant and agent, if applicable, who filed the claim, (iv) the
                  address for payment, if different from the notice address, (v) the amount
                  asserted, (vi) the asserted classification(s) of the claim (e.g., secured,
                  unsecured, priority, etc.), and (vii) any disposition of the claim;

           (h)    upon receipt of proofs of claim not otherwise filed with the Clerk,
                  electronically file claims in the Court’s Claim Register(s) within forty eight
                  (48) hours of receipt; upon completion of the docketing of claims processed
                  with the Court, reconcile its records with the Court for all claims received
                  to date for each case to ensure use of the same numbers for each proof of
                  claim maintained by the Court and by Prime Clerk; if the time deadline

                                             3
Case 20-41308       Doc 272 Filed 04/09/20 Entered 04/09/20 23:40:34                   Imaged
                          Certificate of Notice Pg 4 of 13


                      cannot be met due to volume or unforeseen circumstances, Prime Clerk
                      shall promptly notify the Clerk;

              (i)     implement necessary security measures to ensure the completeness and
                      integrity of the Claims Register and the safekeeping of the original claims;

              (j)     monitor the Court’s docket for all notices of appearance, address changes,
                      and claims-related pleadings and orders filed and make necessary notations
                      on and/or changes to the duplicate claims register(s) and any service or
                      mailing lists, including to identify and eliminate duplicative names and
                      addresses from such lists;

              (k)     identify and correct any incomplete or incorrect addresses in any mailing or
                      service lists;

              (l)     assist in the dissemination of information to the public and respond to
                      requests for administrative information regarding these chapter 11 cases as
                      directed by the Debtors or the Court, including through the use of a case
                      website at https://cases.primeclerk.com/foresightenergy and/or call center;

              (m)     thirty (30) days prior to the close of these chapter 11 cases, to the extent
                      practicable, request that the Debtors submit to the Court a proposed order
                      dismissing Prime Clerk as claims, noticing, and solicitation agent and
                      terminating its services in such capacity upon completion of its duties and
                      responsibilities and upon the closing of these chapter 11 cases;

              (n)     within seven (7) days of notice to Prime Clerk of entry of an order closing
                      these chapter 11 cases, reconcile all proofs of claim with the Court;

              (o)     periodically audit the claims information to assure the Clerk’s Office that
                      the claims information is being appropriately and accurately recorded in the
                      claims register; allow the Clerk’s Office to independently audit the claims
                      information during regular business hours; allow the Clerk’s Office to
                      inspect Prime Clerk’s premises at any time during regular business hours;

              (p)     with prior approval of the Clerk, at the close of these chapter 11 cases,
                      address the destruction of proofs of claim as instructed by the Clerk; and

              (q)     comply with applicable federal, state, municipal, and local statutes,
                      ordinances, rules, regulations, orders, and other requirements.

              3.      Prime Clerk is authorized and directed to perform administrative advisor

services as set forth below and in this Order and any non-conflicting provisions of the Application.

Under the Engagement Agreement, Prime Clerk will perform the following services as the

                                                4
Case 20-41308       Doc 272 Filed 04/09/20 Entered 04/09/20 23:40:34                      Imaged
                          Certificate of Notice Pg 5 of 13


Administrative Advisor pursuant to 11 U.S.C. § 327(a):

              (a)     assist the Debtors with plan-solicitation services including: (i) balloting, (ii)
                      distribution of applicable solicitation materials, (iii) tabulation and
                      calculation of votes, (iv) determining with respect to each ballot cast, its
                      timeliness and its compliance with the Bankruptcy Code, Bankruptcy Rules,
                      and procedures ordered by this Court; (v) preparing an official ballot
                      certification and testifying, if necessary, in support of the ballot tabulation
                      results; and (vi) in connection with the foregoing services, process requests
                      for documents from parties in interest, including, if applicable, brokerage
                      firms, bank back-offices and institutional holders;

              (b)     assist with the preparation of the Debtors’ schedules of assets and liabilities
                      and statements of financial affairs and gather data in conjunction therewith;

              (c)     provide a confidential data room, if requested;

              (d)     manage and coordinate any distributions pursuant to a chapter 11 plan; and

              (e)     provide such other processing, solicitation, balloting and other
                      administrative services described in the Engagement Agreement, but not
                      included pursuant to § 156(c), that may be requested from time to time by
                      the Debtors, the Court, or the Clerk’s Office.

              4.      For services rendered under 11 U.S.C. § 327(a), Prime Clerk shall be

compensated in accordance with and will file interim and final fee applications for allowance of

its compensation and expenses and shall be subject to sections 330 and 331 of the Bankruptcy

Code, the Bankruptcy Rules, the Local Bankruptcy Rules, and applicable Guidelines. Prime Clerk

shall serve notice of these cases and the initial 11 U.S.C. § 341 meeting of creditors using the

current Official Form 309F notice as modified by the Court. Prime Clerk shall obtain this form

notice from the Clerk and shall not modify the form notice it receives from the Clerk without the

Clerk’s consent. Any claims bar date notice must be approved by the Court and the Clerk prior to

being issued by Prime Clerk.

              5.      Pursuant to 28 U.S.C. § 156(e), the Clerk shall perform her normal function

as the custodian of Court records and official record keeper of all information related to these

cases. The Clerk shall maintain the official case docket and claims register for each of these

                                                 5
Case 20-41308        Doc 272 Filed 04/09/20 Entered 04/09/20 23:40:34                    Imaged
                           Certificate of Notice Pg 6 of 13


Debtors. Prime Clerk shall work cooperatively with, assist, and support the Clerk in any way

consistent with this Order. If Prime Clerk is unclear as to the application or applicability of any

rule or procedure, it is to seek guidance from the Clerk.

               6.      The Clerk shall provide Prime Clerk with Electronic Case Filing (“ECF”)

credentials that allow Prime Clerk to receive ECF notifications, file proofs of claim, and file

certificates of service. Prime Clerk is authorized and directed to obtain a post-office box or address

for the receipt of proofs of claim.

               7.      Prime Clerk shall maintain a publicly accessible copy of the claims filed in

these cases. Prime Clerk shall not unilaterally remove or alter any incorrect names or addresses

from the claims register or mailing lists but shall file with the Court an updated creditor matrix

along with a memorandum describing any change(s) thereto in accordance with Local Bankruptcy

Rule 1009 and pay any requisite fee.

               8.      Prime Clerk shall, using the Court’s ECF System as instructed by the Clerk,

electronically file all proofs of claim that Prime Clerk has received or will receive in these cases,

using the Court’s ECF System as instructed by the Clerk. Upon receipt of a proof of claim or a

transfer of claim, Prime Clerk shall stamp the receipt date and time on the document before filing

it with the Court. The Clerk need not physically transfer any claim that she received electronically

to Prime Clerk. The Clerk may, by using Prime Clerk’s overnight express account, transmit to

Prime Clerk any paper proof of claim that she receives. Prime Clerk shall not accept any proofs of

claim electronically or provide any access to the public on its website to electronically file the

proofs of claims

               9.      The Clerk shall retain exclusive responsibility to receive all transfers of

claims. All transfers of claim shall be filed with the Clerk. Any and all transfers of claim and



                                                  6
Case 20-41308        Doc 272 Filed 04/09/20 Entered 04/09/20 23:40:34                  Imaged
                           Certificate of Notice Pg 7 of 13


accompanying filing fees received by Prime Clerk shall be filed with and paid to the Clerk.

               10.     Any contrary provision in the Application notwithstanding, and unless

otherwise ordered by the Court, Prime Clerk shall serve any document that it is required to serve

pursuant to this Order, the Application, and/or the Engagement Agreement within one (1) business

day of the document being entered on the Court’s docket. Prime Clerk shall file a certificate of

service for any such document within one (1) business day of the document being served. Unless

otherwise ordered by the Court, notice of any hearing that Prime Clerk is required to serve pursuant

to this Order, Application, and/or the Engagement Agreement must be served within one (1)

business day of the hearing being set. Prime Clerk shall file a certificate of service for any such

notice within one (1) business day of the notice being served.

               11.     Once these cases have been closed, Prime Clerk shall seek permission of

the Clerk to destroy any paper proofs of claim still in its possession that it has received in these

cases and that have previously been filed with the Court. Prime Clerk shall file with the Court a

certificate of destruction specifying the method of destruction, the date of destruction, and any

reference number or other relevant information for the destruction of the paper proofs of claim.

               12.     Except as otherwise provided in paragraph 3 and 4, the Debtors are

authorized to compensate Prime Clerk in accordance with the terms of the Engagement Agreement

upon the receipt of reasonably detailed invoices setting forth the services provided by Prime Clerk

and the rates charged for each, and to reimburse Prime Clerk for all reasonable and necessary

expenses it may incur, upon the presentation of appropriate documentation, without the need for

Prime Clerk to file fee applications or otherwise seek Court approval for the compensation of its

services and reimbursement of its expenses.

               13.     Prime Clerk shall maintain records of all services showing dates, categories



                                                 7
Case 20-41308        Doc 272 Filed 04/09/20 Entered 04/09/20 23:40:34                   Imaged
                           Certificate of Notice Pg 8 of 13


of services, fees charged and expenses incurred, and shall serve monthly invoices on the Debtors,

the Office of the United States Trustee, counsel for the Debtors, the Clerk, counsel for any official

committee monitoring the expenses of the Debtors, and any party in interest who specifically

requests service of the monthly invoices.

               14.     The parties shall meet and confer in an attempt to resolve any dispute that

may arise relating to the Engagement Agreement or monthly invoices; provided that the parties

may seek resolution of the matter from the Court if resolution is not achieved.

               15.     Pursuant to section 503(b)(1)(A) of the Bankruptcy Code, the fees and

expenses of Prime Clerk under this Order shall be an administrative expense of the Debtors’

estates.

               16.     Prime Clerk may apply its advance to all prepetition invoices, which

advance may be replenished to the original advance amount, and thereafter, Prime Clerk may hold

its advance under the Engagement Agreement during the chapter 11 cases as security for the

payment of fees and expenses incurred under the Engagement Agreement.

               17.     In the event Prime Clerk is unable to provide the services set out in this

order, Prime Clerk will immediately notify the Clerk and Debtors’ counsel and, upon approval of

the Court, cause to have all original proofs of claim and computer information turned over to

another claims and noticing agent with the advice and consent of the Clerk and Debtors’ counsel

or to the Court directly.

               18.     The Debtors shall not be authorized to terminate Prime Clerk’s services, nor

shall Prime Clerk cease providing notice and claims processing services during the chapter 11

case(s) for any reason, including nonpayment, without an order of the Court. If these cases convert

to cases under Chapter 7 of the Bankruptcy Code, Prime Clerk shall cooperate with the Clerk to



                                                 8
Case 20-41308        Doc 272 Filed 04/09/20 Entered 04/09/20 23:40:34                    Imaged
                           Certificate of Notice Pg 9 of 13


turn over to the Clerk or another agent any materials that the Clerk requests unless Prime Clerk

continues as notice and claims agent following the conversion.

               19.     In the event of any inconsistency between the Engagement Agreement, the

Application and the Order, the Order shall govern.

               20.     Notwithstanding any provision in the Bankruptcy Rules to the contrary, the

terms and conditions of this Order shall be immediately effective upon its entry.

               21.     All time periods herein shall be computed pursuant to Bankruptcy Rule

9006.

               22.     No later than two business days after entry of this Order, the Debtors shall

serve a copy of this Order on the Notice Parties and shall file a certificate of service no later than

one (1) business day after service.




                                                              KATHY A. SURRATT-STATES
                                                               Chief U.S. Bankruptcy Judge
DATED: April 7, 2020
St. Louis, Missouri
jjh




                                                  9
Case 20-41308      Doc 272 Filed 04/09/20 Entered 04/09/20 23:40:34   Imaged
                        Certificate of Notice Pg 10 of 13


Order Prepared By:

Richard W. Engel, Jr., MO 34641
John G. Willard, MO 67049
Kathryn R. Redmond, MO 72087
ARMSTRONG TEASDALE LLP
7700 Forsyth Boulevard, Suite 1800
St. Louis, Missouri 63105
Telephone: (314) 621-5070
Facsimile: (314) 621-2239
Email: rengel@atllp.com
       jwillard@atllp.com
       kredmond@atllp.com

Paul M. Basta (admitted pro hac vice)
Alice Belisle Eaton (admitted pro hac vice)
Alexander Woolverton (admitted pro hac vice)
PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
1285 Avenue of the Americas
New York, New York 10019
Tel: (212) 373-3000
Fax: (212) 757-3990
Email: pbasta@paulweiss.com
       aeaton@paulweiss.com
       awoolverton@paulweiss.com

Proposed Counsel to the Debtors and Debtors in Possession
             Case 20-41308            Doc 272 Filed 04/09/20 Entered 04/09/20 23:40:34                                Imaged
                                           Certificate
                                           United      of Notice
                                                    States        Pg 11 Court
                                                            Bankruptcy  of 13
                                               Eastern District of Missouri
In re:                                                                                                     Case No. 20-41308-kss
Foresight Energy LP                                                                                        Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0865-4                  User: admin                        Page 1 of 3                          Date Rcvd: Apr 07, 2020
                                      Form ID: pdfo1                     Total Noticed: 5


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 09, 2020.
aty            +Aidan Synnott,   Paul, Weiss, Rifkind, Wharton & Garrison,    1285 Avenue of the Americas,
                 New York, NY 10019-6031
aty            +Alexander Woolverton,    Paul Weiss Rifkind Wharton & Garrison LL,   1285 Avenue of the Americas,
                 New York, NY 10019-6031
aty            +Michael J. Colarossi,    Paul, Weiss, Rifkind, Wharton & Garrison,   1285 Avenue of the Americas,
                 New York, NY 10019-6031
aty            +Paul M. Basta,   Paul, Weiss, Rifkind, Wharton & Garrison,    1285 Avenue of the Americas,
                 New York, NY 10019-6031
aty            +Stephanie P. Lascano,    Paul, Weiss, Rifkind, Wharton & Garrison,   1285 Avenue of the Americas,
                 New York, NY 10019-6031

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 09, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 7, 2020 at the address(es) listed below:
              Alice Belisle Eaton    on behalf of Debtor    Foresight Energy LP
               aeaton@paulweiss.com;mcolarossi@paulweiss.com;pbasta@paulweiss.com;slascano@paulweiss.com;awoolve
               rton@paulweiss.com;orahnama@paulweiss.com;mtattnall@paulweiss.com;psteel@paulweiss.com;dweiss@pau
               lweiss.com
              Amy A. Zuccarello    on behalf of Creditor    Lord Securities Corporation
               azuccarello@sullivanlaw.com, tkethro@sullivanlaw.com
              Brad M. Kahn    on behalf of Creditor    Ad Hoc First Lien Group bkahn@akingump.com
              Brian C. Walsh    on behalf of Creditor    Davidson Kempner Capital Management LP
               brian.walsh@bclplaw.com
              Christopher Foy     on behalf of Creditor    Illinois Department of Natural Resources
               cfoy@atg.state.il.us
              Christopher J. Lawhorn    on behalf of Creditor    Javelin Global Commodities UK Ltd
               cjl@carmodymacdonald.com, txs@carmodymacdonald.com;aep@carmodymacdonald.com
              Cullen Drescher Speckhart    on behalf of Creditor Committee    John Fabick Tractor Company/Fabick
               Mining, Inc. cspeckhart@cooley.com, efiling-notice@ecf.pacerpro.com
              Dominique Sinesi     on behalf of Interested Party    United States of America
               dominique.sinesi@usdoj.gov
              Erika L. Todd    on behalf of Creditor    Lord Securities Corporation etodd@sullivanlaw.com
              Ira S Dizengoff    on behalf of Creditor    Ad Hoc First Lien Group idizengoff@akingump.com
              Jaimie L Mansfield    on behalf of Debtor    Sugar Camp Energy, LLC jmansfield@atllp.com,
               bvogt@armstrongteasdale.com
              Jaimie L Mansfield    on behalf of Debtor    Macoupin Energy LLC jmansfield@atllp.com,
               bvogt@armstrongteasdale.com
              Jaimie L Mansfield    on behalf of Debtor    Tanner Energy LLC jmansfield@atllp.com,
               bvogt@armstrongteasdale.com
              Jaimie L Mansfield    on behalf of Debtor    Williamson Energy, LLC jmansfield@atllp.com,
               bvogt@armstrongteasdale.com
              Jaimie L Mansfield    on behalf of Debtor    Foresight Coal Sales LLC jmansfield@atllp.com,
               bvogt@armstrongteasdale.com
              James Savin     on behalf of Creditor    Ad Hoc First Lien Group jsavin@akingump.com
              Jason D. Angelo    on behalf of Creditor Committee    Wilmington Trust, NA jangelo@reedsmith.com
              Jennifer M McLemore    on behalf of Creditor    Natural Resource Partners L.P., et al.
               jmclemore@williamsmullen.com
          Case 20-41308        Doc 272 Filed 04/09/20 Entered 04/09/20 23:40:34                Imaged
                                    Certificate of Notice Pg 12 of 13


District/off: 0865-4          User: admin                  Page 2 of 3                  Date Rcvd: Apr 07, 2020
                              Form ID: pdfo1               Total Noticed: 5


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Joel A Kunin    on behalf of Creditor Cory Leitschuh jkunin@ghalaw.com, megan@ghalaw.com
              Joel A Kunin    on behalf of Creditor   Terra Payne, as Special Administrator of the Estate of
               William Daniel Hans Payne jkunin@ghalaw.com, megan@ghalaw.com
              John G. Willard    on behalf of Debtor    American Century Mineral LLC
               jwillard@armstrongteasdale.com, bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Foresight Energy Labor LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Foresight Energy Finance Corporation
               jwillard@armstrongteasdale.com, bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    MaRyan Mining LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Akin Energy LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Adena Resources, LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Foresight Energy LP jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Oeneus LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Mach Mining, LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Sitran, LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Seneca Rebuild LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Hillsboro Transport LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    American Century Transport LLC
               jwillard@armstrongteasdale.com, bvogt@armstrongteasdale.com
              John T.M. Whiteman    on behalf of Creditor    Missouri Department of Revenue edmoecf@dor.mo.gov
              John Talbot Sant, Jr.    on behalf of Creditor Committee    Official Committee of Unsecured
               Creditors tsant@affinitylawgrp.com, kschimweg@affinitylawgrp.com
              Kathryn Redmond     on behalf of Debtor    Coal Field Repair Services LLC kredmond@atllp.com,
               bvogt@atllp.com
              Kathryn Redmond     on behalf of Debtor    Logan Mining LLC kredmond@atllp.com, bvogt@atllp.com
              Kathryn Redmond     on behalf of Debtor    LD Labor Company LLC kredmond@atllp.com, bvogt@atllp.com
              Kathryn Redmond     on behalf of Debtor    Coal Field Construction Company LLC kredmond@atllp.com,
               bvogt@atllp.com
              Kathryn Redmond     on behalf of Debtor    Foresight Energy LP kredmond@atllp.com, bvogt@atllp.com
              Kurt F. Gwynne    on behalf of Creditor Committee    Wilmington Trust, NA kgwynne@reedsmith.com
              Mark V. Bossi    on behalf of Creditor    Ad Hoc First Lien Group mbossi@thompsoncoburn.com,
               lmckinnon@thompsoncoburn.com
              Marshall C. Turner    on behalf of Creditor    Lord Securities Corporation
               marshall.turner@huschblackwell.com,
               gail.sinnett@huschblackwell.com;marshall-turner-8668@ecf.pacerpro.com
              Marshall C. Turner    on behalf of Creditor    Huntington National Bank
               marshall.turner@huschblackwell.com,
               gail.sinnett@huschblackwell.com;marshall-turner-8668@ecf.pacerpro.com
              Michael D Mueller    on behalf of Creditor    Natural Resource Partners L.P., et al.
               mmueller@williamsmullen.com
              Michael J. Roeschenthaler    on behalf of Creditor Committee    Official Committee of Unsecured
               Creditors mroeschenthaler@wtplaw.com
              Nathaniel R.B. Koslof    on behalf of Creditor    Lord Securities Corporation
               nkoslof@sullivanlaw.com
              Office of US Trustee    USTPRegion13.SL.ECF@USDOJ.gov
              Patrick Cloud     on behalf of Creditor    Mt. Olive and Staunton Coal Company Trust
               pcloud@heylroyster.com
              Richard J. Parks    on behalf of Creditor    Joy Underground Mining LLC rjp@pietragallo.com
              Richard J. Parks    on behalf of Creditor    Joy Global Conveyors Inc. rjp@pietragallo.com
              Richard W. Engel, Jr.    on behalf of Debtor    American Century Mineral LLC
               rengel@armstrongteasdale.com, bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Energy LLC rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    M-Class Mining, LLC rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Hillsboro Energy LLC rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    American Century Transport LLC
               rengel@armstrongteasdale.com, bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Patton Mining LLC rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Energy GP LLC
               rengel@armstrongteasdale.com, bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Energy Services LLC
               rengel@armstrongteasdale.com, bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Energy Employee Services Corporation
               rengel@armstrongteasdale.com, bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
          Case 20-41308        Doc 272 Filed 04/09/20 Entered 04/09/20 23:40:34                Imaged
                                    Certificate of Notice Pg 13 of 13


District/off: 0865-4          User: admin                  Page 3 of 3                  Date Rcvd: Apr 07, 2020
                              Form ID: pdfo1               Total Noticed: 5


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Energy LP rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Receivables LLC
               rengel@armstrongteasdale.com, bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Viking Mining LLC rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Robert E. Eggmann    on behalf of Creditor    Mangrove Partners ree@carmodymacdonald.com,
               thr@carmodymacdonald.com;ala@carmodymacdonald.com;syd@carmodymacdonald.com
              Rusty Keith Reinoehl    on behalf of Creditor    Bradford Supply Company rusty@rklegalgroup.com,
               rusty@rklegalgroup.com;riley@rklegalgroup.com
              Spencer P. Desai    on behalf of Creditor    Mangrove Partners spd@carmodymacdonald.com,
               ala@carmodymacdonald.com;txs@carmodymacdonald.com
              Steven M. Wallace    on behalf of Creditor    David Senseney, Executor of the Estate of Marguerite
               Boos, Deceased steve@silverlakelaw.com, denise@silverlakelaw.com
              Steven M. Wallace    on behalf of Creditor John Milo Kee steve@silverlakelaw.com,
               denise@silverlakelaw.com
              Steven M. Wallace    on behalf of Creditor Robin Lynne Kee Williams steve@silverlakelaw.com,
               denise@silverlakelaw.com
              Steven M. Wallace    on behalf of Creditor    Mitchell/Roberts Partnership, an Illinois Partnership
               steve@silverlakelaw.com, denise@silverlakelaw.com
              Steven M. Wallace    on behalf of Creditor Carol Dean Crabtree steve@silverlakelaw.com,
               denise@silverlakelaw.com
              Steven M. Wallace    on behalf of Creditor    J. Earl Baldwin, Personal Representative of the
               Estate of Katherine Baldwin, Deceased steve@silverlakelaw.com, denise@silverlakelaw.com
              Steven M. Wallace    on behalf of Creditor    J. Earl Baldwin, Personal Representative of the
               Estate of Beverly B. Adams, Deceased steve@silverlakelaw.com, denise@silverlakelaw.com
              Steven M. Wallace    on behalf of Creditor    Carl Inman, Executor of the Estate of Russell J.
               Inman, Deceased steve@silverlakelaw.com, denise@silverlakelaw.com
              Steven M. Wallace    on behalf of Creditor    Reba Mitchell, Individually and as Trustee and
               Beneficiary of the Robert H.Mitchell Residual Trust steve@silverlakelaw.com,
               denise@silverlakelaw.com
              Thomas H Riske    on behalf of Creditor    Javelin Global Commodities UK Ltd
               thr@carmodymacdonald.com, syd@carmodymacdonald.com;ala@carmodymacdonald.com
              Thomas H Riske    on behalf of Creditor    Javelin Global Commodities (UK) Ltd
               thr@carmodymacdonald.com, syd@carmodymacdonald.com;ala@carmodymacdonald.com
              Timothy P. Palmer    on behalf of Creditor    Huntington National Bank Timothy.Palmer@BIPC.com
              Wendi S. Alper-Pressman    on behalf of Creditor    Natural Resource Partners L.P., et al.
               wpressman@lathropgage.com, jbuchheit@lathropgage.com,stlfilings@lathropgage.com,
              Zachary Dain Lanier    on behalf of Creditor    Ad Hoc First Lien Group zlanier@akingump.com
                                                                                              TOTAL: 80
